Citation Nr: 0113037	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-07 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.

2.  Entitlement to service connection for a left wrist 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from July 1965 to October 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Anchorage, Alaska, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for a low back disorder, left 
wrist disorder, and a left shoulder disorder.  

By rating decision dated in March 1996, the RO granted 
service connection for bilateral hearing loss and assigned a 
zero percent evaluation, for tinnitus and assigned a 10 
percent evaluation, for right and left knee disorders and 
assigned separate 10 percent evaluations.  In that decision, 
the RO also denied entitlement to service connection for 
chronic lumbar strain with disc disease and arthritis.  

The Board notes that in a statement dated in October 1996, 
the veteran claimed entitlement to service connection for a 
right arm disorder as a result of an inservice injury.  By 
rating decision dated in February 1997, the RO denied 
entitlement to service connection for a right arm injury and 
a pulmonary disorder.  In May 1997 the veteran expressed 
disagreement with that decision, but in doing so, referred to 
the denial of his "left shoulder condition."  Subsequently, 
by rating decision dated in December 1997, the RO denied 
entitlement to service connection for a left shoulder 
condition.  The veteran perfected an appeal as to the issue 
of service connection for a left shoulder disorder.  The 
Board notes that the veteran did not file a notice of 
disagreement as to the February 1997 denial of his claim of 
entitlement to service connection for a right arm injury or a 
pulmonary disorder.  

In an April 1995 statement, the veteran claimed entitlement 
to service connection for exposure to asbestos.  In February 
1996, he indicated that he desired to withdraw the claim.  
Accordingly, the claim of entitlement to service connection 
for exposure to asbestos is considered withdrawn.  

The veteran testified before a hearing officer at the RO in 
May 1998; a transcript of that hearing is associated with the 
claims file.  At the hearing, the veteran addressed a right 
arm disorder, a neck disorder and the knees.  Transcript at 
2, 10 and 14.  These potential issues are referred to the RO 
for the appropriate action.  If it is the veteran's intent to 
file a claim, the RO should so inform him. 


REMAND

The RO denied the veteran's claims of entitlement to service 
connection for left shoulder and wrist disorders on the basis 
that they were not well grounded.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Service medical records show that the veteran sustained a 
lumbosacral strain during service in July 1969.  He indicated 
that he had injured his shoulder playing volleyball.  The 
veteran has provided lay and medical evidence that there were 
inservice injuries.

The veteran has asserted that there are service medical 
records that could serve to substantiate his claims.  
Transcript at 8-10 (May 1998).  However, the records appear 
to be complete.

Additionally, the veteran has identified VA outpatient and 
private treatment records.  These records have not been 
associated with the claims folder.  

At the hearing in May 1998, the veteran testified that he had 
received treatment from his family doctor for his back, 
shoulder and wrist, beginning in 1971.  Transcript at 7.  
Those records of treatment have not been associated with the 
claims file.  He also stated that he was evaluated at a 
hospital in Sitka, Alaska, in about 1969.  Transcript at 8.  
He further testified that he had had surgery on his left 
wrist.  Transcript at 4.  

On further review, the Board notes that in a letter dated in 
January 2001, the veteran reported that he had been in 
receipt of Social Security Administration (SSA) disability 
benefits.  Records pertaining to the award of those benefits 
have not been associated with the claims folder.  In 
accordance with the VCAA, these records should be 
specifically requested.  

In that letter, the veteran also stated that shortly after 
service discharge in 1969, he underwent a pre-employment 
examination at Alaska Lumber & Pipe.  The veteran claimed 
that the employer stated that he had a preexisting back 
injury that prevented the company from hiring him.  These 
medical records have not been associated with the claims 
folder.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain from SSA all records 
pertinent to the veteran's claim for 
entitlement to SSA benefits, to include any 
decisions and the medical records upon which 
those decisions were based.  

2.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
a back, left wrist, or shoulder disorder, 
including all records of the veteran's 
treatment at the Anchorage, Alaska, VA 
Medical Center, Public Health Services, 
and a hospital located in Sitka, Alaska.  
The RO should then take all necessary 
steps to obtain copies of those records 
not already contained in the claims 
folder, to include the records of 
treatment provided by his family doctor, 
or in association with left wrist 
surgery, as well as records in 
association with an employment physical 
examination from Alaska Lumber & Pipe, to 
include results of x-ray examination.  
The RO should also inform the veteran of 
any records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

3.  The RO should attempt to obtain the 
complete records from Dr. Friedman's South 
Plainfield office.

4.  The veteran is informed that if he can 
obtain evidence that demonstrates current 
disability and evidence that relates the 
disability to service, he must submit that 
evidence.  The veteran is informed that 
the service medical records appear to be 
complete.  He is invited to submit any 
other records that he has or can obtain.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

